

115 HR 5982 IH: To amend title 5, United States Code, to increase the gratuity owed upon death of an employee in connection with the employee’s service with an Armed Force, to limit the amount of any death gratuity paid upon the death of a Member of Congress, and for other purposes.
U.S. House of Representatives
2018-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5982IN THE HOUSE OF REPRESENTATIVESMay 25, 2018Mrs. Walorski introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 5, United States Code, to increase the gratuity owed upon death of an employee in
			 connection with the employee’s service with an Armed Force, to limit the
			 amount of any death gratuity paid upon the death of a Member of Congress,
			 and for other purposes.
	
		1.Increase in gratuity for death of an employee incurred in connection with the employee’s service
			 with an Armed Force
 (a)In generalSection 8102a of title 5, United States Code, is amended— (1)in subsection (a), by striking $100,000 and inserting $200,000; and
 (2)in subsection (d)— (A)by striking paragraph (1) and inserting the following:
						
							(1)
 (A)With respect to a death gratuity payable upon the death of an employee covered by subsection (a)— (i)if the employee has a surviving spouse, 60 percent of the gratuity shall be paid to that spouse and the remaining 40 percent of the gratuity shall be paid in accordance with subparagraphs (B) and (C) of this paragraph and paragraphs (4) and (5); or
 (ii)if the employee has no surviving spouse, the gratuity shall be paid in accordance with subparagraphs (B) and (C) of this paragraph and paragraphs (4) and (5).
 (B)Subject to paragraph (5), the remainder of a death gratuity payable pursuant to subparagraph (A)(i), or a death gratuity payable pursuant to subparagraph (A)(ii), (as the case may be) shall be paid to or for the living survivor highest on the following list:
 (i)The employee’s children, as prescribed by paragraph (2), in equal shares. (ii)If designated by the employee, any one or more of the following persons:
 (I)The employee’s parents or persons in loco parentis, as prescribed by paragraph (3). (II)The employee’s brothers.
 (III)The employee’s sisters. (iii)The employee’s parents or persons in loco parentis, as prescribed by paragraph (3), in equal shares.
 (iv)The employee’s brothers and sisters in equal shares. (C)Clauses (ii) and (iv) of subparagraph (B) include brothers and sisters of the half blood and those through adoption.; and
 (B)by striking paragraph (6). (b)Technical and conforming amendmentsSubsection (d) of section 8102a of title 5, United States Code, is further amended—
 (1)in paragraph (2), by striking Paragraph (1)(B) and inserting Paragraph (1)(B)(i); (2)in paragraph (3), by striking Subparagraphs (C) and (D) of paragraph (1) and inserting Clauses (ii) and (iii) of paragraph (1)(B);
 (3)in paragraph (4)— (A)by striking A person and inserting Except as provided in paragraph (1)(A)(i), a person; and
 (B)by striking subparagraphs (A) through (E) of paragraph (1) and inserting clauses (i) through (iv) of paragraph (1)(B).; and (4)in paragraph (5), by striking paragraph (1). and inserting paragraph (1)(B)..
 (c)ApplicationThe amendments made by this section shall apply with respect to the death of any employee described under section 8102a(a) of title 5, United States Code, occurring after the date of enactment of this section.
			2.Limitation on gratuity paid upon the death of a Member of Congress
 (a)LimitationNo payment in excess of $74,000 may be made from the applicable accounts of the House of Representatives, the contingent fund of the Senate, or any other appropriated funds for a death gratuity payment to the widow, widower, or heirs-at-law of any Member of Congress who dies after the commencement of the Congress to which the Member has been elected.
 (b)No effect on other payments to survivorsNothing in subsection (a) shall be construed to prohibit or affect the payment to any individual of any unpaid balance or salary or other sums due to a Member of Congress who dies after the commencement of the Congress to which the Member has been elected.
 (c)DefinitionFor purposes of this section, a Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress. (d)ApplicationThis section shall apply with respect to the death of any Member of Congress occurring after the date of the enactment of this section.
			